Citation Nr: 0104236	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James M. Shull, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
November 1945.  The veteran died on August [redacted], 1984.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating action in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


REMAND

Appellate review of the claims folder shows that the 
appellant requested a hearing before a member of the Board at 
the RO in her May 1996 substantive appeal to the Board (VA 
Form 9).  The appellant was scheduled for a travel board 
hearing in November 1997.  In an October 1997 letter, the 
appellant's attorney canceled the November 1997 hearing and 
requested a new hearing date because the appellant had 
suffered a stroke and was unable to travel to the RO.  
Thereafter, the RO advised the appellant and her attorney 
that another travel board hearing at that location would 
likely require at least a two year wait.  The appellant was 
notified of other possibilities including electing not to 
have a hearing at all, having a hearing without her personal 
appearance, a written brief in lieu of a hearing, or an in-
person hearing in Washington, D.C.  In January 1999 
correspondence, the appellant's attorney indicated a desire 
to have a travel board hearing if possible.  Thereafter, the 
appellant was scheduled for a travel board hearing at the RO 
in May 1999; the appellant's attorney had a prior commitment 
and could not attend the hearing on that date.  After 
providing the RO with notice, the appellant was scheduled for 
a travel board hearing in January 2001.  By letter of January 
12, 2001, the appellant's attorney indicated that the 
appellant's current health (pneumonia and colon problems) 
prevented her from appearing for the scheduled hearing at 
this time (emphasis added).  However, it was reiterated that 
the appellant still desires to have a hearing and a request 
was made for another scheduled travel board hearing.  The RO 
did not respond to the appellant's request for a different 
date for her travel board hearing.

The Board recognizes that the appellant has been afforded 
several opportunities to appear for a travel board hearing, 
and has not yet been able to appear for any of them.  The RO 
has dutifully notified the appellant and her representative 
of the various options available in lieu of an in-person 
hearing.  Insofar as there is an unacknowledged request for a 
travel board hearing, the case must be remanded to the RO.  
However, the Board cautions that the appellant is not 
entitled to unlimited hearing requests.  Thus far, the 
reasons for the changes appear to have been well-founded.  
However, in the event that the appellant is unable to attend 
the next scheduled travel board hearing, a new date shall not 
be scheduled absent the filing of a motion and a showing of 
good cause.  See 38 C.F.R. § 20.702 (d) (2000).

The case is hereby REMANDED to the RO for the following 
action:

The RO should schedule a hearing for the 
appellant before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until she receives 
further notice from the RO.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


